TeRral, J.,
delivered the opinion of the court.
By an act of May 10, 1897 (Laws 1897, p. 21), the legisla*623ture amended code, § 2056, to read as follows: “2056. On petition, or if the board shall so direct, on the affirmative vote of two-thirds of the resident freeholdérs and lease-holders for a term of three years or more, of the county, or of any one or more of the townships, or of any part or parts of a county which are separated by natural boundaries (or any parts of two or more townships, not less than thirty-six square miles), the board of supervisors shall, by order duly entered on its minutes, declare the stock law to be in force in the whole county, or in such township or townships, part or parts, of the county.”
The appellees, S. 0. Doolittle and others, petitioned the board of supervisors of Webster county to declare the stock law in force in certain sections and parts of sections of land described in their petition. The land sought to be established as a stock law district lies in ranges eight and nine of township twenty-one of said Webster county, and is very irregular in shape. This proposed district is composed of thirteen whole sections of land lying in the western part of range eight, and of fourteen whole sections lying in range nine and the eastern portion of range eight; to these entire sections of land is added other parts of other sections, so as altogether to' make something more than thirty-six sections of land in quantity. The greatest length of this strip of land from east to west is ten miles, and near the center its width from north to south is less than one mile; in effect it is two stock law districts — an eastern one of fourteen square miles with some fragmentary parts of other sections, and a western district of thirteen square miles with some fragmentary parts of other sections, comprising together twenty-seven square miles, and containing, with parts of other sections, something over thirty-six sections of land in quantity. The shape of this proposed district cannot be well conceived without drawing it off upon a map, and so mapped and looked at, it is absurd to conceive of it as a stock law district.
It was agreed that the petition was signed by a two-thirds majority of resident freeholders and leaseholders for a term *624of three years or more; and among other things it was also agreed that “the shape of the district is caused by 'cutting in and out’ so as to leave out of said district those who were opposed to the stock law.” And we see that section ten of range eight is the only part of the land that connects the eastern fourteen square miles with the western.thirteen square miles, and yet three acres is taken out of the northwest corner of said section because a resident there was opposed to the stock law.
It is argued that this district conies within the letter of the statute, and is therefore a valid exercise of local authority. We do not think so. The statute requires a district to contain thirty-six square miles, not land sufficient to make thirty-six square miles of territory, and hero we have in this district only twenty-seven square miles, divided into two irregular bodies, and connected by one section of land only. It is true that these two bodies of land are, by reason of section ten, contiguous, and the express letter of the statute does not require contiguity of parts; yet to form a district of separate, disconnected sections would be absurd. It the district be set off by natural boundaries, the form of it perhaps would be immaterial, but unless marked by natural boundaries, we think it should be formed of entire sections of land, and should compose a compact body of land making at least thirty-six square miles.
The method of forming this district, according to the agreed statement of facts, condemns it; but if formed with the utmost good faith, it could not be permitted to stand.

We coincide with the views of the hoard of supervisors of Webster county that this district is condemned by its shape, and the judgment of the circuit court is reversed and annulled, and the case is remanded for further proceedings.